NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSHUA CHARLES THOMAS,             )
DOC # T47951,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-4680
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Joshua Charles Thomas, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.